United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 18-1570
                     ___________________________

                               Leroy Hayes, Jr.

                    lllllllllllllllllllllPlaintiff - Appellant

                                       v.

         City of Saint Paul, Minnesota; JPMorgan Chase Bank, N.A.

                   lllllllllllllllllllllDefendants - Appellees
                                   ____________

                 Appeal from United States District Court
                for the District of Minnesota - Minneapolis
                               ____________

                      Submitted: November 27, 2018
                        Filed: December 11, 2018
                              [Unpublished]
                              ____________

Before COLLOTON, GRUENDER, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.
       Leroy Hayes appeals after the district court1 entered an adverse judgment and
denied his post-judgment motions. Upon careful review, we conclude that Hayes’s
notice of appeal was timely only as to the order denying his last post-judgment
motion and that the district court did not abuse its discretion in denying that motion.
See Fed. R. App. P. 4(a)(1)(A) (stating that, in a civil case, the notice of appeal must
be filed within 30 days after the entry of the judgment or the order appealed from),
4(a)(4)(A) (stating that if a party files, inter alia, a timely post-judgment motion, the
time to appeal runs from the entry of the order disposing of the last such remaining
motion); Dieser v. Cont’l Cas. Co., 440 F.3d 920, 923 (8th Cir. 2006) (noting that the
requirement of a timely notice of appeal is mandatory and jurisdictional); see also
Peterson v. Travelers Indem. Co., 867 F.3d 992, 997 (8th Cir. 2017) (stating that a
motion for reconsideration not described by any particular rule of civil procedure is
typically construed as a motion under Fed. R. Civ. P. 59(e) or 60(b) and that the
denial of such a motion is reviewed for an abuse of discretion); cf. Arnold v. Wood,
238 F.3d 992, 997-98 (8th Cir. 2001) (concluding that the denial of a Rule 60(b)
motion was not an abuse of discretion where the motion largely reasserted
contentions made in earlier motions).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Steven E. Rau, United States Magistrate Judge for the District of Minnesota.

                                          -2-